Citation Nr: 0717325	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-18 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips. 

2.  Entitlement to service connection for degenerative 
arthritis of the ankles. 

3.  Entitlement to service connection for degenerative 
arthritis of the right knee. 

4.  Entitlement to service connection for degenerative 
arthritis of the back. 

5.  Entitlement to an increased initial rating for a 
depressive disorder.  

6.  Entitlement to total disability based on individual 
unemployability (TDIU). 

7.  Entitlement to an increased rating, greater than 40 
percent, for a left knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for degenerative arthritis of hips, 
the right knee, both ankles, the back, and for a depressive 
disorder; and from a September 2006 decision of the RO that 
denied TDIU.   In September 2004, the RO granted service 
connection and a 30 percent rating for a depressive disorder.  

In September 2004, the veteran requested a hearing before the 
Board sitting at the RO but failed to appear as scheduled in 
February 2007. 

In a written brief in support of the claim for TDIU in March 
2007, the veteran's representative expressed disagreement 
with a September 2006 rating decision of the RO that granted 
an increased rating for a left knee disability, now rated as 
40 percent disabling.  The representative contended that the 
veteran's service-connected left knee should be rated 
separately under two diagnostic codes with a higher combined 
rating.  That represents a timely notice of disagreement to 
the rating assigned.  Therefore, that issue is addressed in 
the remand attached to this decision and, with the claim for 
TDIU, is remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of both hips, the 
right knee, both ankles, and the back is likely the result of 
his service-connected shortening of the left leg.

2.  The veteran's depression is manifested by sleeplessness, 
short term memory loss, and financial concern because of pain 
and immobility caused by multiple joint disorders.  The 
veteran has clear and effective thought processes and 
communication skills, good relationships with his family, and 
is able to perform the activities of daily living, albeit 
with restricted mobility.  There is no evidence of panic 
attacks, abstract thinking, difficulty in performing complex 
mental tasks, or significantly impaired judgment.  There is 
no evidence that his depression interferes with establishing 
personal relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
arthritis of the hips, ankles, right knee, and back have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).   

2.  The criteria for an increased initial rating for a 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.125a, 
Diagnostic Code 9434 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, September 
2002, November 2006 and December 2006; rating decisions in 
October 2002, September 2004, and September 2006; and a 
statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2004 and December 2006 
supplemental statements of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that degenerative arthritis of both 
hips, the right knee, both ankles, and back is secondary to 
his service-connected left knee disability.  The veteran also 
contends that his depressive disorder is more severe.

Arthritis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In June 1974 in service, the veteran sought treatment for 
swelling and a popping sensation in his left knee.  In an 
August 1994 RO hearing, the veteran stated that he had 
injured his left knee in a field exercise.  A military 
examiner noted mild effusion, crepitation, and a palpable 
fragment.  X-rays suggested an osteochondral defect, torn 
meniscus, or loose body.  The examiner recommended an 
arthroscopic evaluation and restricted the veteran's duties 
for three months.  However, there was no further follow-up 
examination, and a September 1974 discharge physical 
examination including the veteran-prepared history 
questionnaire showed no complaints or abnormalities of the 
lower extremities.  The service medical records are silent 
for any symptoms, examination, or treatment of either hip, 
the right knee, either ankle, or the back.  

In November 1976, a private orthopedic physician noted that 
the veteran underwent a medial and lateral menisectomy of the 
left knee as the result of a torn meniscus, osteochondral 
defect, and synovial reaction.  In an October 1978 Army 
Reserve physical examination and in his August 1994 RO 
hearing, the veteran stated that he had injured his knee 
while jumping a fence while employed as a power company meter 
reader.  His testimony and military personnel records showed 
that he continued to serve in the Army Reserve.  The veteran 
also stated that at some time prior to the end of reserve 
service in May 1979, he injured his knee again in a training 
exercise.  There is no record of treatment for this injury in 
the service medical records.  

In November 1985, the private orthopedic physician noted that 
the veteran underwent an arthroscopic meniscectomy, 
synovectomy and the removal of "joint mice."  In July 1987 
and in July 1988, the physician noted that the veteran's left 
knee was markedly crepitant "as usual" and was severely 
degenerated, but that there was no real disease progression 
or pain.  The physician noted that the veteran was seeking a 
sedentary job at the post office that would help to slow any 
further progression.  In October 1989, the physician noted 
that the veteran experienced some minor swelling and popping.  
X-rays showed multiple lose bodies and degenerative joint 
disease.  The physician provided a compression dressing, and 
the veteran returned to work.  Throughout the period of 
orthopedic treatment from 1976 to 1989, no medical provider 
mentioned any abnormal gait, stature, support devices, 
symptoms, or diagnosis of arthritis of the hips, right knee, 
ankles, or back.  Social Security Administration claims 
records showed that the veteran continued to be employed as a 
full time janitor and groundskeeper by the U.S. Postal 
Service until December 1994. 

In December 1994, the veteran was injured in a motor vehicle 
accident.  He sustained a comminuted fracture of the distal 
third of the left femur, a broken jaw, and other injuries.  
In the operation report, a private hospital surgeon noted 
that the fracture was internally fixed with screws and a rod 
extending to the left hip.  X-rays noted the degenerative 
condition of the left knee but no specific additional injury 
or defect of the left knee.  In April 1995, the veteran's 
orthopedic physician noted pain and clinical motion at the 
fracture site and that surgery was scheduled in two weeks to 
repair the non-union of the bone.  The record is not clear on 
whether this surgery was performed on schedule.  However, in 
October 1995, the physician noted that the lower end of the 
new reconstruction had healed but the upper end was not 
healing well.  The veteran experienced pain and swelling and 
required crutches for ambulation.  The physician noted that a 
total left femur rod and knee replacement was necessary.  

In January 1996, the veteran underwent further left leg and 
knee surgery.  His private orthopedic physician conducted the 
procedure which included removal of left hip and femoral 
screws, femoral rod, open reduction and insertion of a new 
intramedullary rod and five screws, bone grafts, a bone 
growth stimulator, and total left knee prosthesis.  In March 
1996, the physician noted that the veteran had almost reached 
a full weight bearing status but that he would likely need 
further surgery to remove screws and the stimulator battery 
and at least 12 additional months of restriction from work.  
He did not note a shortened left leg.  

In April 1996, the veteran was granted a federal disability 
retirement, and in May 1996, the Social Security 
Administration granted disability benefits for the veteran's 
left femur non-union and degenerative conditions of the left 
hip and knee. 

In October 1997, a VA examiner noted that the veteran still 
wore a full length left knee brace and stated that the 
veteran's left knee condition was likely the result of both 
the in-service injury and 1994 motor vehicle accident.  
Throughout the post-accident treatment period from 1994 to 
1997, there was no mention of any abnormal gait, stature, 
symptoms, or diagnosis of arthritis of the hips, right knee, 
ankles, or back.  

Private examiners conducted examination of the veteran for 
the Social Security Administration in August and September 
1999.  The examiners noted that the veteran had been in at 
least one and possibly three additional motion vehicle 
accidents since 1994.  There are no clinical records in the 
file for immediate treatment after any accidents, although X-
rays taken in November 1997 showed only the post-
reconstruction conditions of the left leg.  One SSA examiner 
noted that the November 1997 accident included injury to the 
veteran's left ankle.  The examiner noted that the veteran 
reported a reversal of the healing process, the need to use a 
cane for ambulation, and the onset of back and right knee 
pain.  The examiner diagnosed degenerative joint disease of 
the right knee.  

In January 1998, the veteran's orthopedic physician also 
noted the recent automobile accident and that the veteran had 
sustained a fractured skull, punctured lung, injury to the 
left tibia and fibula, and a fractured left ankle.  X-rays 
showed that the left femur fracture was stable, shortened, 
and healed, and that some screws had pulled out.  The 
physician's handwritten outpatient treatment notes from 
January 1998 through November 1999 included references to 
concurrent X-rays that showed degenerative conditions in the 
veteran's left and right hips, right knee, and left and right 
ankles.  He further noted a shortening of the left leg and 
the continued need for support devices.   

In May 2000, a VA examiner noted the veteran's reports of 
bilateral hip, knee, and ankle pain.  The veteran's left and 
right knees had no instability but showed a decreased range 
of motion.  The veteran had a pelvic obliquity with the left 
leg being one-half inch shorter than the right leg.  The 
lumbar spine showed no neurological deficits, but there were 
paralumbar spasms.  Concurrent X-rays showed degenerative 
arthritis of both hips and the right knee, and traumatic 
arthritis of the left ankle.  There was minimal spondylosis 
of the spine indicating early degenerative disease.  There 
was a fracture of the intermedullary rod causing forward 
displacement of the femur fracture fragment.  The examiner 
stated that the shortening of the left leg placed the pelvis, 
spine, and right knee under stress and precipitated the 
conditions of the back and right knee.  In November 2000 
follow-up report, the examiner added that the left ankle and 
bilateral hip problems were likely related to the pelvic 
obliquity and imbalance caused by the shortened left leg.  
Finally, in a February 2001 addendum, the examiner stated 
that from his review of X-rays, the shortening of the left 
leg was 60 percent due to the fractured femur and 30 percent 
due to the left knee prosthesis.  (Ten percent was not 
attributed.)

In March 2002, the veteran's orthopedic physician noted that 
the veteran was having marked problems with his right hip and 
right knee because he weighed 280 pounds and walked without 
support from the left leg after multiple accidents.  He 
stated that the shortening was due to the non-union of the 
femur and the fractured rod.  The left knee prosthesis was 
functional but the right knee joint space had no cartilage.  
He recommended a total joint replacement of the right hip and 
knee and substantial weight loss.  In a July 2002 letter, the 
physician also commented that at the time of the 1994 
accident, the veteran had already been waiting for left knee 
prosthesis due to a torn meniscus.  

In June 2002, the VA examiner from 2000 and 2001 again 
examined the veteran's right hip and knee and noted that 
there had been no changes since his earlier examination.  He 
stated that the trauma to the veteran's left leg in 1994, not 
injuries to his left knee in service in 1974 or at work in 
1976, was the causative factor in the development of 
arthritis of the right knee and hip.   In February 2004, the 
same examiner reviewed the claims file and noted that the 
veteran's left leg was now two inches shorter than the right 
leg.  He noted the veteran's report of pain in the left hip, 
ankle, and lower back.  The physician observed clicking and 
limitation of motion of those joints and that the veteran 
relied on a right knee support to aid in ambulation. The 
physician stated that the veteran's hip, ankle, and back 
conditions were likely the result of the imbalance due to the 
short left leg but that he was unable to determine whether 
the leg shortness was due to the fractured femur or to the 
degenerative joint disease.     
 
Subsequent VA records show that the veteran underwent a right 
hip replacement in April 2005, a revised right hip 
replacement in February 2006, and treatment for a right hip 
infection in March 2006. 

The Board concludes that the weight of credible medical 
evidence shows that the veteran's arthritis of the hips, 
ankles, right knee, and back was the result of stress on the 
affected joints caused by pelvic imbalance from a shortened 
left leg.  The May 2000 VA examiner found that the shortening 
of the left leg precipitated the conditions of the back and 
right knee.  That examiner, in the November 2000 follow-up, 
stated that the left ankle and bilateral hip problems were 
likely related to the pelvic obliquity and imbalance caused 
by the shortened left leg.  The June 2002 examiner felt that 
the post-service injury was the cause of the development of 
arthritis of the right knee and hip.  That same examiner, in 
February 2004, found that the hip, ankles, and back 
conditions were likely the result of imbalance due to the 
short left leg.

The Board finds that the evidence is at least in equipoise 
regarding the causation of the arthritis of the hips, ankles, 
back, and right knee.  Therefore, resolving the benefit of 
the doubt in favor of the veteran, those disability are found 
to be the result of the service-connected shortening of the 
left leg.  The Board concludes that service connection for 
degenerative arthritis of the hips, the right knee, both 
ankles, and the back is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Depressive Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diagnosis of mental disorders including a depressive disorder 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV).  38 
C.F.R. § 4.125(a).  Under the General Rating Formula for 
Mental Disorders, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, 
DC 9434.  The psychiatric symptoms listed in the criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In a November 2002 letter, a private neurological 
rehabilitation physician stated that the veteran was under 
his routine care and experienced significant signs of 
depression as a result of chronic pain and difficulty 
walking.  He stated that the veteran had been prescribed 
anti-depressants and sleep medications. 

In February 2004, a VA psychiatrist noted the veteran's 
reports of sleeplessness, short term memory deficits, 
sadness, and worry about fulfilling his family and financial 
responsibilities in view of pain and immobility from 
musculoskeletal conditions.  The veteran had been unemployed 
since a 1994 automobile accident and lived with his spouse 
and two children.  On examination, the psychiatrist noted 
that the veteran had a depressed mood but that he was alert 
and oriented with clear, coherent, and goal directed speech 
and though processes.  He had no hallucinations, delusions, 
or suicidal ideations.  His insight and judgment were fair to 
good.  However, he had difficulty with short term memory and 
his self esteem was low with little enjoyment of life or 
willingness to work due to his physical limitations and 
constant pain. The examiner assigned a Global Assessment of 
Functioning score of 50 to 55, indicating moderate difficulty 
in social and occupational functioning.  

The Board concludes that the veteran's depressive disorder 
warrants an initial rating not greater than 30 percent.  The 
veteran experiences sleeplessness, memory loss, depression, 
and financial concern related to his joint pain and inability 
to engage in physical work and a physically active lifestyle.  
He uses pain medication and support devices for ambulation.  
The veteran has clear and effective thought processes and 
communication skills, good relationships with his family, and 
is able to perform the activities of daily living, albeit 
with restricted mobility.  A higher rating is not warranted 
because there is no evidence of panic attacks, abstract 
thinking, difficulty in performing complex mental tasks, or 
significantly impaired judgment.  There is no evidence that 
his depression interferes with establishing personal 
relationships.

The weight of the credible evidence demonstrates that the 
veteran's current depressive disorder warrants a rating not 
greater than 30 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


Service connection for degenerative arthritis of the hips is 
granted. 

Service connection for degenerative arthritis of the ankles 
is granted. 

Service connection for degenerative arthritis of the right 
knee is granted. 

Service connection for degenerative arthritis of the back is 
granted. 

An increased initial rating for a depressive disorder is 
denied is denied.  


REMAND

The Board finds that the claim for TDIU must be remanded.  
Service connection has been established for additional 
disabilities.  Therefore, the claim for TDIU must be deferred 
pending assignment of disability ratings for those additional 
disabilities.

In addition, in a written brief in support of the claim for 
TDIU in March 2007, the veteran's representative expressed 
disagreement with a September 2006 rating decision of the RO 
that granted an increased rating for a left knee disability, 
now rated as 40 percent disabling.  The representative 
contended that the veteran's service-connected left knee 
should be rated separately under two diagnostic codes with a 
higher combined rating.  The Board finds that writing 
constitutes a timely notice of disagreement to the rating 
assigned for the left knee disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  Issue a statement of the case which 
addresses the issue of entitlement to an 
increased rating for a left knee 
disability.

2.  Then, readjudicate the issue of 
entitlement to TDIU rating.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable period of 
time within which to respond.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  All claims that are 
remanded by the Board or the Court for development or other 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


